DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2012/0104923 – provided by Applicant in the IDS, previously cited) in view of Cheon (US 2014/0103791, previously cited).

Regarding claim 1, Jung teaches a vacuum adiabatic body (1, Fig. 2, see Abstract) comprising: 
a first plate (110, Fig. 3, paragraph [0098]) defining at least one portion of a first side of a wall adjacent to a first space having a first temperature (see paragraph [0098] which notes 110 has a refrigerating temperature); 
a second plate (120, Fig. 3, paragraph [0098]) defining at least one portion of a second side of the wall adjacent to a second space having a second temperature different from the first temperature (see paragraph [0098] which notes how 120 has a freezing temperature different from 110), 
the second side of the wall being nearer to the second space than the first side of the wall (see paragraph [0042] which notes that the body 1 is positioned between the refrigerating chamber, noted by the positioned relative to door 4 in Fig. 1, and the freezing chamber, the position relative to the door 5 in Fig. 1); 
a first seal that seals the first plate and the second plate (200, Fig. 3, paragraph [0072]) to provide a third space that has a third temperature between the first temperature and the second temperature and is in a vacuum state (third space defined as 130, see paragraph [0047]); 
a conductive resistance sheet (220, Fig. 5, paragraph [0101]) having a first end connected to at least one of the first plate and the second plate (see Fig. 5), the conductive resistance sheet configured to resist heat transfer between the second space and the first space (see paragraphs [0102]-[0103]); 
a shield provided adjacent to the conductive resistance sheet (230, Fig. 5, paragraph [0103]), and
wherein a first surface of the conductive resistance sheet is heat-insulated by the shield provided adjacent to the conductive resistance sheet (defined as the surface of 220 that mates with 230 in Fig. 5), and a second surface of the conductive resistance sheet is heat-insulated by the third space (see Fig. 5 which shows the curved portion of 220 that is positioned by the third space 130).  
Jung does not teach a gasket provided to the shield. Cheon teaches a partition (Cheon, 7, Fig. 2) which features a shield to divide two spaces with different temperatures (Cheon, 100, paragraph [0035], Fig. 2), wherein the shield is provided a gasket (Cheon, 5, Fig. 2, paragraph [0035]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Jung with a gasket provided to the shield, as taught by Cheon, in order to allow for easy fitting of the shield with the body by utilizing the gasket to seal the surfaces between them. 

Regarding claim 2, Jung as modified teaches the vacuum adiabatic body according to claim 1, wherein a first surface of the shield contacts the conductive resistance sheet (Jung, Fig. 5), and a second surface of the shield contacts the gasket (met though the combination with Cheon).  

Regarding claim 4, Jung as modified teaches the vacuum adiabatic body according to claim 1, wherein the gasket that heat-insulates the conductive resistance sheet (the gasket of Cheon is capable of providing some degree of insulation which meets the claim).  

Regarding claim 10, Jung as modified teaches the vacuum adiabatic body according to claim 1, further including a support that supports the first and second plates and is provided in the third space (Jung, 140, Fig. 5, paragraph [0049]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Cheon, further in view of Koo (US 2011/0146333, previously cited).

Regarding claim 8, Jung as modified teaches the vacuum adiabatic body according to claim 1, but does not teach that the shield includes an adiabatic material made of a polyurethane material. Koo teaches that polyurethane is a heat insulating material that may be provided in a vacuum insulation panel (Koo, paragraph [0040]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Jung as modified with the shield including polyurethane, as Koo teaches that polyurethane is a heat insulating material. 

Allowable Subject Matter
Claims 3, 5, 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: please see the office action mailed on 7/7/2022 as the previously objected claims 3 and 5 have been rewritten in independent form, and claim 21 includes the allowable subject matter noted in claim 6.

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Jung (US 2012/0104923) in view of Cheon (US 2014/0103791).
The prior art of record when considered as a whole, either alone or in combination, do not anticipate or render obvious:
Regarding claim 6, the vacuum adiabatic body according to claim 2, further including a seal that fastens the conductive resistance sheet to the first plate, wherein the seal is provided such that the conductive resistance sheet overlaps with the gasket.  
	While Jung as modified teaches the construction as recited in claim 1, the specifics of how the conductive resistance sheet and the gasket are positioned, and how they interact, are not taught by the combination, and interpreting the combination to read on the recited claims would require a significant degree of impermissible hindsight to reach the claims. 

Response to Arguments
Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive. 
Applicants arguments are directed to the 35 USC 103 rejections made in the previous office action.  Applicant asserts that Jung as modified does not teach the shield and gasket limitations of claim 1. Applicant asserts that Jung does not teach a shield adjacent to the conductive resistance sheet heat-insulated by the shield as recited in claim 1. The Examiner has considered the argument and respectfully disagrees as Jung clearly shows the conductive resistance sheet 220 being adjacent to the shield 230 in Fig. 5 and paragraph [0103] of Jung clearly states 230 having a heat insulating function. Applicant further argues the Cheon reference, stating that the gasket of Cheon does not teach that the gasket is provided to the shield, and states the function of the gasket of Cheon to support the argument. The Examiner has considered the argument and respectfully disagrees as Cheon clearly teaches a gasket provided by shield, as required by the claimed invention, and as Cheon and Jung are within the same field of endeavor, the combination is proper to modify. 
Applicant lastly argues that the combination does not teach “a first surface of the conductive resistance sheet is heat insulated by a shield provided adjacent to the conductive resistance sheet.” Specifically, Applicant asserts the Jung’s shield does not correspond to heat-insulating. The Examiner disagrees, as paragraph [0103] clearly notes that the shield 230 is used for insulation. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Primary Examiner, Art Unit 3763